 
 
I 
112th CONGRESS
2d Session
H. R. 5185 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Marino introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on yttrium oxide. 
 
 
1.Yttrium oxide
(a)In generalHeading 9902.02.21 of the Harmonized Tariff Schedule of the United States (relating to yttrium oxide) is amended—
(1)by striking Yttrium oxides having a purity of at least 99.9 percent in the article description and inserting Yttrium oxide; and 
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
